Citation Nr: 0928315	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for shrapnel 
wound to the left calf area, Muscle Group XI. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to July 
1946 and from November 1958 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2008, the Veteran appeared and testified at a 
Travel Board hearing at the St. Petersburg RO.  The 
transcript is of record.  In October 2008, the case was 
remanded to the RO for further development.  

In a June 2009 rating decision the RO granted a separate 10 
percent rating for mild left lower limb peripheral neuropathy 
with left peroneal nerve impairment.  This rating was 
assigned based on a finding that the neurological impairment 
resulted from the Veteran's service connected muscle group XI 
injury.  As this neurological impairment has been separately 
rated, and the rating assigned is not currently on appeal, it 
will not be considered in determining whether an increased 
rating is warranted for the muscle injury. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's shrapnel wound has resulted in moderately 
severe disability of the left calf; severe disability is not 
shown.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
shrapnel wound of the left calf area are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.56, 4.73, Diagnostic Code (Code) 5311 (2008).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2006 
letter from the RO generally explained what the evidence 
needed to show to substantiate the claim.  It also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the Veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  

A subsequent August 2008 letter gave notice of how VA 
determines disability ratings and indicated that in 
determining a rating, VA considers evidence regarding the 
nature and symptoms of the condition, severity and duration 
of the symptoms, the impact of the condition and symptoms on 
employment, and specific test results including range of 
motion findings.  Further, the letter listed examples of 
evidence that might support a claim for an increased rating 
and provided notice of the specific rating criteria 
applicable to rating injuries to muscle group XI, which 
includes the calf.  The Board finds that the specific 
explanations provided pertaining to the procedure for 
assigning the rating, the applicable rating criteria and the 
necessary evidence was in substantial compliance with the 
recent Court of Appeals for Veteran's Claims (Court) ruling 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with VA examinations.  The Veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

Service treatment records reveal that on June 9, 1945, the 
Veteran incurred a penetrating wound from grenade fragments 
to the upper third of the lateral aspect of the left calf due 
to enemy action.  He was serving in the Philippines at the 
time.  He was treated at a battalion aid station with a sulfa 
dressing.  On June 14, 1945, at an evacuation hospital the 
wound was debrided and penicillin was administered.  A 
tetanus shot was also administered.  In July 1945 the Veteran 
was transferred to a general hospital.  At the time of 
transfer it was noted that the Veteran had developed a severe 
infection of the wound, cause undetermined.  On July 28, 
1945, a small metallic foreign body was removed.  The wound 
healed promptly thereafter and the Veteran was able to be 
ambulatory with little difficulty except for pulling and 
weakness of the left calf.  He received physiotherapy and was 
subsequently evacuated to the U.S. in August 1945, arriving 
at Letterman General Hospital on September 7 and Schick 
General Hospital on September 13, 1945.    It was noted that 
he had been undergoing a "class 3 reconditioning program."  

A physical examination in September 1945 showed an elongated 
well-healed scar 4 x 3/4 inches, in the upper third, lateral 
aspect of the left calf, adherent to the calf muscles.  There 
was deep induration in the belly of the muscle and moderate 
atrophy and scar contracture.  This did not interfere with 
the function of the muscle, nor were there any limitations 
about the knee or ankle joint.  In October 1945, the Veteran 
was transferred to a convalescent hospital where he underwent 
"advanced reconditioning Class 2."  He was then sent back 
to duty on December 5, 1945.    

An August 1946 rating decision awarded service connection for 
shrapnel wound of the lower left leg and assigned a 20 
percent rating effective July 1946.  

A July 1947 VA examination report shows that the Veteran 
complained of recurrent attacks of pain on the outer side of 
the posterior aspect of the upper left leg.  It was noted 
that after discharge in July 1946, the Veteran had worked for 
a construction company and was currently working for a 
contractor.  He was able to work quite consistently and had 
only lost an occasional day due to trouble with his left leg.  
Physical examination was normal except for an old shrapnel 
scar on the upper aspect of the left calf.  It was also noted 
that the Veteran had had recurrent phlebitis in the area, 
which was not severe or particularly important.  He would 
simply experience redness and tenderness in the area, which 
lasted for several days and then disappeared.  There was no 
evidence of an underlying bone infection.  
In August 2006 the Veteran filed a claim for an increased 
rating.  He indicated that his leg had worsened.  He had been 
issued a brace and he was taking daily medication.  His 
ability to work was greatly affected. 

On January 2007 VA examination the diagnosis was status post 
muscle injury left calf secondary to shrapnel from a hand 
grenade with scar formation and nerve damage per history.  
The Veteran reported that he was hit by a piece of shrapnel 
in service, that the wound subsequently became infected, that 
the shrapnel was removed and that the infection set in again 
after the removal.  The muscle injured was the calf.  He had 
been told that some of the nerves had been severed and that 
scar tissue had set in.  When he was off his feet the leg 
felt better.  Wearing his brace and taking Gabapentin also 
helped.  He had given up brick laying secondary to his knee 
problems.  

The Veteran reported periods of flare-up of 10/10 severity 
when he was on his feet too long.  The next day the flare-up 
would be better due to him resting his leg.  During the 
flare-up he would be unable to walk.  He reported muscle 
pain, limited activity due to fatigue and limitation of knee 
movement.  He also reported that the injury interfered with 
activities of daily living and that he had to stop working as 
a bricklayer since it involved being on his feet for most of 
the day.  He indicated that the injury had a severe effect on 
walking, a moderate effect on shopping and that it prevented 
recreational activities.  

Physical examination showed an approximately 2-inch scar at 
the site of the wound, which was not tender.  There was no 
tendon damage or bone damage but nerve damage was noted.  
Muscle strength was found to be 4/5 and it was noted that 
there had been a loss of muscle function.  There was normal 
range of motion of the muscle group.  The muscle exhibited 
fatigability, weakness and pain and muscle contraction was 
felt.  The Veteran was noted to be able to accomplish the 
activities of daily living with the help of his brace. 

At his August 2008 Board hearing the Veteran testified that 
he wore a brace later in the day because his leg would get 
weak and his foot would drop down.  If the leg would get too 
bad he would just stay off it for a few days and take 
Tylenol.  He had had the problem with the foot drop for the 
past three years.  He would sometimes lose feeling in his 
foot when he stopped and stood still, such as when he stopped 
to look at something at the grocery store.  He was also 
bothered by the change in the weather, which could really 
make his leg feel lame.  

On May 2009 VA examination the diagnoses were status post 
left calf muscle fragmentation injury with residual 
fatigability and mild muscle weakness, moderate left calf 
muscle atrophy, left leg phlebitis resolved, moderately 
severe varicose veins of the lower extremities and mild left 
limb peripheral neuropathy with left peroneal nerve 
entrapment at the fibular head.  The Veteran reported that 
since his last examination his left lower leg had gotten 
worse.  He had more weakness and slightly more pain in cold 
weather.  There was tingling in the area, which was slightly 
worse and he had more fatigue after standing a long time.  He 
continued to use his foot-drop brace.  

The examiner noted that in service the Veteran had incurred a 
shrapnel wound to the left calf muscle.  He was treated at an 
aid station where the wound was cleaned and bandaged.  The 
wound was not a through and through injury and was initially 
infected before healing.  The wound currently resulted in 
pain, decreased coordination, fatigability and weakness.  The 
left muscle calf group would become fatigued easily and 
lacked the endurance of the right side.  There was a linear 
scar on the left lateral calf running parallel to the fibula.  
The scar was not tender to touch and was not adherent, and 
there were not separate entry and exit scars.  There were 
residuals of nerve damage in the form of mild decreased 
sensation to pain in the immediate region of the scar.  There 
was also mildly decreased sensation to light touch and 
vibration of the left ankle and foot.  There was left 
gastrocneumius and soleus muscle atrophy and possible tissue 
loss from the original injury.  The left calf circumference 
was 36.5 cm whereas the left calf circumference was 39.5 cm.  

Motor examination showed mild weakness to the left calf 
muscle as compared with the right, with a muscle strength of 
4.  The Veteran was able to stand on his toes but the left 
calf fatigued easily.  The injury affected the sural and 
peroneal nerves.  Sensory examination showed decreased 
vibration, pain and sensation to light touch in the left 
lower extremity in the region of the wound scar and scattered 
areas of the left anterior ankle and dorsum of the foot.  
There was decreased sensation to light touch in this area as 
well.  The affected nerves were the sural, saphenous and 
peroneal.  Muscle atrophy was present and the Veteran had a 
mildly antalgic gait with the aid of a cane and his left foot 
drop brace.  The examiner noted that an earlier April 2006  
nerve conduction study had shown absent sensory nerve action 
potentials from the sural nerves.  There was also decreased 
amplitude and decreased conduction velocity of the left 
peroneal motor nerve across the fibular head.  The examiner 
also noted that neuritis and neuralgia were present and that 
the Veteran's peripheral neuropathy did not have any 
significant effects on his usual daily activities.  

The examiner commented that the Veteran's calf injury was 
moderately severe as it caused significant atrophy and mild 
muscle weakness.  He was able to stand on his toes rather 
equally with both feet but his endurance and fatigue levels 
in the left calf were greatly affected, which limited the 
time he could stand and the distance he could walk.  As a 
result he wore a foot drop  brace part time, which could also 
add to his weakness in the long term.  Without the brace, 
however, he was more apt to trip and fall, which was becoming 
more of a problem for him as he aged and endangered his well-
being.  The Veteran stated that he had had a one time 
phlebitis episode in his left leg in 1966 and had not had a 
recurrence since.  He did currently have moderate varicose 
veins in both lower extremities, which added to his nerve 
sensation of tingling and numbness.  The varicose veins were 
bilateral so the examiner found that they were not caused by 
the service connected left calf injury.  

The examiner noted that the Veteran had decreased mobility 
with lifting and carrying, along with weakness, fatigue, 
decreased strength and pain in the left lower extremity.  The 
muscle injury prevented participation in sports, resulted in 
moderate difficulty with chores, shopping, and exercise, 
resulted in mild difficulty with recreation, and traveling 
and resulted in no difficulty with feeding, bathing, 
dressing, toileting or grooming.      

In a June 2009 rating decision the RO granted a separate 10 
percent rating for mild left lower limb peripheral neuropathy 
with left peroneal nerve impairment effective July 31, 2006, 
the date of the Veteran's claim for increase.   

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to 
Veteran's left leg disability has not varied significantly 
during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.  Under diagnostic codes 5301 to 5323, muscle 
injury disabilities are rated as slight, moderate, moderately 
severe or severe according to criteria based on the type of 
injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d).

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.   First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
and impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  

There would be a consistent complaint of cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), and, if present, an inability to keep up with work 
requirements.  Objectively, the entrance (and if present, 
exit) scars would indicate the track of missile through one 
or more muscle groups.  There would be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(1-4).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the Veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  38 
C.F.R. § 4.14 does not prevent separate evaluations for the 
same anatomic area under different diagnostic codes that 
evaluate different functional impairments.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

The Veteran's service-connected left calf shrapnel wound is 
rated under the criteria for evaluating muscle injuries 
contained at 38 C.F.R. § 4.73, Code 5311.  Code 5311 assigns 
disability ratings on the basis of impairment of Muscle Group 
XI, which includes the posterior and lateral crural muscles, 
and the muscles of the calf: (1) triceps surae (gastrocnemius 
and soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; (8) plantaris.  The function 
of Muscle Group XI involves propulsion, plantar flexion of 
foot (1); stabilization of arch (2, 3); flexion of toes (4, 
5); and flexion of knee (6).  A noncompensable evaluation is 
assigned for slight impairment of Muscle Group XI.  A 10 
percent evaluation is assigned for moderate impairment of 
Muscle Group XI; a 20 percent evaluation is assigned for 
moderately severe impairment of Muscle Group XI; and a 30 
percent evaluation is assigned for severe impairment of 
Muscle Group XI.

In the instant case the evidence of record establishes that 
the muscle disability resulting from injury to the Veteran's 
left calf is most compatible with a 20 percent rating for 
moderately severe pathology.  The May 2009 VA examiner 
specifically described the injury as moderately severe, 
noting that the injury had caused significant atrophy and 
mild muscle weakness.  The January 2007 VA examiner also made 
similar findings, noting that there had been some loss of 
muscle function and that left calf muscle strength was mildly 
weakened (i.e. 4/5).  

A higher, 30 percent rating for severe pathology is not 
warranted.  Notably, the Veteran did not incur a through and 
through wound and the wound did not involve any fracture.  
Also, tests of strength, endurance and coordinated movement 
as compared with the right side do not show severe impairment 
in function.  Once again the Veteran's muscle strength has 
only been shown to be slightly reduced.  In addition he is 
still able to stand on his toes (albeit for a short time 
frame) indicating some level of coordination and endurance.  
Further, although some level of atrophy has been shown,  
ragged, depressed and adherent scars, indicating wide damage 
to muscle groups in the missile track; loss of deep fascia or 
muscle substance on palpation; and muscle swelling or 
abnormal hardening on contraction have not been shown.  
Accordingly, given the May 2009 examiner's specific finding 
of moderately severe disability; given the similar findings 
from the January 2007 VA examiner; and given that the 
objective findings of record are more compatible with 
objective criteria associated with moderately severe 
disability, the Board does not find a basis for awarding an 
increased (30 percent) rating.

The Veteran has also exhibited some level of neurological 
symptomatology, including foot drop.  As mentioned above, 
however, this neurological impairment is subject to a 
separate rating, which is not currently on appeal.  In 
addition, although the Veteran also has varicose veins, these 
have not been shown to be related to his calf injury, with 
the May 2009 examiner specifically finding that they were not 
related to the service-connected injury.    
 
Additional factors that could provide a basis for an increase 
have also been considered; the evidence does not show that 
the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Although the Veteran's left calf did 
exhibit fatigability, weakness and pain on examination, these 
cardinal signs of muscle disability are not shown to be more 
than moderately severe in degree and are thus adequately 
compensated by the 20 percent rating currently assigned.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record reflects or suggests factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to the right hip disability.  
38 C.F.R.  § 3.321.  The Veteran has indicated that he gave 
up working as a bricklayer secondary to lower extremity 
problems.  These problems included separate difficulty in his 
knees however, which is not part of the pathology, which has 
been associated with his service connected muscle injury to 
the calf.  Also, it is not shown that the Veteran's calf 
disability would markedly interfere with more sedentary 
employment.   Consequently, referral for extraschedular 
consideration is not suggested by the record.

Given that the evidence does not establish a basis for a 
higher 30 percent rating for severe pathology on either a 
schedular or extraschedular basis, the preponderance of the 
evidence is against this claim and it must be denied.  




ORDER

Entitlement to a rating in excess of 20 percent for shrapnel 
wound to the left calf area, Muscle Group XI is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


